           Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNION FENOSA GAS, S.A.

                                  Plaintiff,

                                         v.          No. 1:18-cv-02395-JEB


 ARAB REPUBLIC OF EGYPT

                                  Defendant.


   MOTION TO SET ASIDE DEFAULT AND TO STAY FURTHER PROCEEDINGS
                              (ORAL ARGUMENT REQUESTED)

          Respondent, the Arab Republic of Egypt (“Egypt”), hereby moves to set aside the February

4, 2020 entry of default entered by the clerk against Egypt and stay this proceeding pending the

resolution of ongoing proceedings under the auspices of the International Centre for Settlement of

Investment Disputes. In the alternative to the stay, Egypt moves for a briefing schedule for Egypt’s

motion to dismiss the Complaint.

          Consistent with Local Civil Rule 7(m), counsel for Egypt spoke with counsel for UFG to

see whether UFG would consent to the relief requested in this motion. Counsel for UFG stated

that he would need to discuss the issues with UFG before responding. Pursuant to Local Civil

Rule 7(f), Egypt respectfully requests that the Court schedule an oral hearing on its motion.

          This motion is based upon the accompanying (1) Memorandum of Law in Support of

Motion to Set Aside Default and to Stay Further Proceedings and (2) Declaration of Matthew D.

Slater.

          WHEREFORE, Egypt respectfully requests that its motion to set aside the default and to

stay further proceedings be granted.
       Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 2 of 18



Dated: March 6, 2020                     Respectfully submitted,
       Washington, DC
                                         CLEARY GOTTLIEB STEEN &
                                         HAMILTON LLP

                                         /s/ Matthew D. Slater
                                         Matthew D. Slater
                                         2112 Pennsylvania Avenue, NW
                                         Washington, DC 20037
                                         202-974-1930
                                         mslater@cgsh.com
                                         Counsel for Arab Republic of Egypt




                                     2
      Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 3 of 18



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


UNION FENOSA GAS, S.A.

                         Plaintiff,

                                v.     No. 1:18-cv-02395-JEB


ARAB REPUBLIC OF EGYPT

                         Defendant.




           DEFENDANT ARAB REPUBLIC OF EGYPT’S
 MEMORANDUM OF LAW IN SUPPORT OF MOTION TO SET ASIDE DEFAULT
             AND TO STAY FURTHER PROCEEDINGS
                (ORAL ARGUMENT REQUESTED)
         Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 4 of 18



               The Arab Republic of Egypt (“Egypt”) submits this memorandum in support of its

motion to set aside the Clerk’s default entered against it and to stay this proceeding pending the

resolution of ongoing proceedings under the auspices of the International Centre for Settlement of

Investment Disputes (“ICSID”) to annul the arbitral award at issue in this case.

               First, vacating the default is appropriate because, under the ICSID Convention 1,

enforcement of that award was stayed at the time that Plaintiff asserts Egypt should have responded

to the Complaint in this Court and up until just over a month ago. Accordingly, Egypt’s purported

default was not willful. Moreover, Unión Fenosa Gas, S.A. (“UFG”) has not been prejudiced in

the least. Before the purported date for response in this Court, counsel for Egypt contacted counsel

for UFG to discuss a stay of proceedings in this Court, but UFG declined to engage one way or

another. Egypt then sought and was granted a stay under the ICSID Convention and Rules. UFG’s

status reports have repeatedly noted the stay of proceedings, and never suggested that Egypt was

delinquent or that this Court should or even could proceed with its application while the stay was

in effect. Indeed, its most recent status report sought the establishment of a schedule for Egypt to

respond, not the entry of default. Further, Egypt has meritorious defenses to recognition of the

award at issue. And it is well established that cases against foreign sovereigns should be decided

on their merits, not by default. See, e.g., Enka Insaat Ve Sanayi A.S. v. Gabonese Republic, 406

F. Supp. 3d 84, 87 (D.D.C. 2019).

               Second, the Court should suspend this proceeding in the interest of judicial

economy, comity, and the balance of hardships between the parties. The grounds for Egypt’s

defense to recognition of the award parallel grounds it has advanced for annulment of the award



1
       Convention on the Settlement of Investment Disputes Between States and Nationals of
Other States, art. 52(5), Oct. 14, 1966, 17 U.S.T. 1270, 575 U.N.T.S. 159 (“ICSID Convention”).


                                                 2
          Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 5 of 18



before an ICSID annulment committee, which is scheduled to conduct a hearing on annulment in

July of this year and can be expected to rule expeditiously thereafter. As this Court recently

recognized, staying proceedings in this Court while the annulment proceeds will help avoid

potentially inconsistent decisions and potentially wrongful attachment of assets and the need for

their return, and will spare the Court and parties inefficient and duplicative proceedings that may

be avoided in the event the award is annulled. See Masdar Solar & Wind Cooperatief U.A. v.

Kingdom of Spain, 397 F. Supp. 3d 34 (D.D.C. 2019).

                Third, and in the alternative, Egypt respectfully requests that, if this proceeding

moves forward now, the Court adopt a briefing schedule for Egypt’s response to the Complaint,

as UFG requested in its status report of January 27, 2020. See ECF No. 13.

                                           BACKGROUND

                This dispute arises out of claims by the Spanish company, UFG, that the Egyptian

government violated certain treaty protections in connection with UFG’s operation of a natural gas

liquefaction plant in Egypt. See Compl. ¶ 7 (ECF No. 1). 2 UFG submitted its grievances to

arbitration, and the majority of an ICSID arbitral tribunal rendered an award on those claims on

August 31, 2018, with one member of the tribunal issuing a dissenting opinion. See id. ¶ 35; Ex. 1

(Dissenting Opinion of Mark Clodfelter). 3 In brief, the majority of the tribunal concluded that the

suspension of natural gas deliveries to UFG, certain decisions by the Egyptian government

regarding the allocation of the country’s natural gas resources in the face of shortages of

production, and domestic economic policy, amounted to a denial of “fair and equitable treatment”



2
       For purposes of the present motion only, Egypt accepts the allegations of the Complaint,
without prejudice to Egypt’s right to defend against and refute those allegations.
3
        Citations to Exhibits 1 through 6 in this memorandum are references to the exhibits attached to
the accompanying Declaration of Matthew D. Slater.


                                                    3
         Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 6 of 18



under a bilateral investment treaty between Egypt and Spain, i.e., the Agreement on the Reciprocal

Promotion and Protection of Investments between the Kingdom of Spain and the Arab Republic

of Egypt, 1820 U.N.T.S. 175 (Nov. 3, 1992) (the “Egypt-Spain BIT”). See, e.g., Ex. A to Compl.

(“Award”) at ¶¶ 9.127-138; Compl. ¶ 7.

               The majority’s decision drew a strong dissent from one member of the ICSID

tribunal, U.S. national Mark Clodfelter, who previously served as head of treaty arbitration for the

United States Government within the Office of the Legal Advisor of the Department of State. It

is unusual for there to be a dissent in an ISCID arbitration, and the dissent concerns the vexing

issue of investors engaging in corrupt practices in securing government concession contracts, as

well as the majority’s improper and exceptional treatment of that issue, which underlies one of

Egypt’s primary defenses.

               Specifically, Egypt argued that the contracts at the heart of UFG’s claims were

obtained through corruption because UFG’s predecessor-in-interest hired an influence peddler

named Yehya El Komy to persuade the Egyptian Minister of Petroleum and other officials to

approve UFG’s natural gas project under circumstances highly probative of corruption. UFG, for

its part, maintained throughout the arbitration that Mr. El Komy was hired for his talent and

expertise and was a genuine business partner. But it was undisputed that Mr. El Komy had no

training or technical expertise in the natural gas industry; nor did he have prior dealings with UFG.

He did, however, have close personal relationships with the Minister of Petroleum, then-President

Hosni Mubarak, and other senior government officials. And he was compensated exorbitantly in

stock-ownership for his “services,” receiving promises of millions of dollars and 40% of the shares

of the UFG subsidiary that was to construct and run the plant.




                                                 4
         Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 7 of 18



               The majority of the ICSID tribunal did not accept UFG’s argument that Mr. El

Komy was a legitimate business partner. But then, without notice to the parties and without giving

Egypt the chance to respond, the majority invented a new construct and concluded that Mr. El

Komy was a non-corrupt “lobbyist,” an argument UFG never made in the arbitration and Egypt

therefore never had the opportunity to address. As the dissenting opinion observed: “It is not for

the Tribunal to supply [an innocent] explanation [for UFG’s conduct]. This is why I cannot accept

the majority’s conclusion that Mr. El Komy acted as a lobbyist with non-corrupt access to and

influence over senior government officials. Not only is there no evidence of non-corrupt influence,

this is not [UFG]’s explanation and indeed flies in the face of UFG’s own denials that Mr. El

Komy exerted any influence on government officials at all.” Ex. 1 (Dissenting Opinion of Mark

Clodfelter).

               On October 17, 2018, UFG filed its complaint in this case, seeking recognition of

the Award under 22 U.S.C. § 1650a and the entry of a judgment against Egypt. Compl. ¶ 1. UFG

has submitted documents purporting to show that service of the Complaint was completed in

accordance with the Hague Service Convention on November 17, 2018. ECF No. 8 at ¶ 3.

               On December 21, 2018, before any response in this Court was even arguably due,

Egypt timely submitted to the ICSID Secretariat an application under Article 52 of the ICSID

Convention requesting the annulment of the Award, the effect of which was to stay all proceedings

for enforcement of the Award. Ex. 2 (Egypt’s Application for Annulment (Dec. 21, 2018)). In

particular, in its request for annulment, Egypt invoked Article 52(5) of the ICSID Convention and

requested that enforcement of the Award be stayed pending resolution of the application for

annulment. Article 52(5) provides, “If the applicant requests a stay of enforcement of the award

in his application, enforcement shall be stayed provisionally until the Committee rules on such




                                                5
          Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 8 of 18



request.” (emphasis added). Counsel for Egypt also approached UFG to formally stay proceedings

in this Court, but UFG did not engage one way or another. Slater Decl. at ¶¶3–6. In due course,

ICSID appointed an ad hoc committee to consider Egypt’s application for annulment, as well as

its request for a stay of enforcement of the Award. The Committee decided on October 18, 2019,

to grant Egypt’s request for a continued stay of enforcement, but only on the condition that Egypt

post certain security and provide certain written undertakings by December 17, 2019. Ex. 3

(Decision On The Applicant’s Request For A Continued Stay Of Enforcement Of The Award (Oct.

18, 2019)). When Egypt was not able to satisfy those conditions within the time allowed, UFG

petitioned the ad hoc Committee to lift the stay. On January 24, 2020, the ad hoc Committee

terminated the stay. Ex. 4 (Decision to Terminate the Stay of Enforcement of the Award (Jan. 24,

2020)).

               On January 22, 2020, the ICSID ad hoc Committee adopted a schedule under which

the parties’ briefing on Egypt’s application for annulment will be completed on May 18, 2020.

See Ex. 5 (Email from ICSID Secretariat (Jan. 22, 2020)). The final hearing on Egypt’s application

for annulment is scheduled for mid-July 2020. See Ex. 6 (Procedural Order No. 1 (July 26, 2019))

at Annex A.

               On January 27, 2020, UFG filed a status report with this Court requesting a briefing

schedule for Egypt’s response to UFG’s complaint. ECF No. 13. The following day, the Court

instead sua sponte directed UFG to file an affidavit of default, which UFG filed on February 4,

2020, ECF No. 14. The Clerk entered a default against Egypt on the following day. ECF No.

15. UFG filed a motion for default judgment on March 5, 2020. ECF No. 16.




                                                6
           Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 9 of 18



                                              ARGUMENT

I.       THIS COURT SHOULD VACATE THE DEFAULT ENTERED BY THE CLERK.

                    Rule 55(c) of the Rules of Civil Procedure permits this court to “set aside an entry

of default for good cause.” Fed. R. Civ. P. 55(c). “In demonstrating good cause, the party moving

to set aside a default must provide an explanation for the default” and “give reasons why vacation

of the default entry would serve the interests of justice.” Enka, 406 F. Supp. 3d at 87 (internal

quotation marks omitted). “In determining whether or not to set aside a default, a court must

consider (1) the willfulness of the respondent’s default, if any; (2) whether there is any prejudice

to the petitioner; and (3) the merit of respondent’s alleged defenses.” Id. (citing Keegel v. Key

West & Carribean Trading Co., 627 F.2d 372, 373 (D.C. Cir. 1980)).

                    Moreover, this Court and the D.C. Circuit have repeatedly noted that default

judgments against sovereigns are disfavored, and, accordingly, Egypt should be afforded the

opportunity to respond to UFG’s complaint on the merits. Enka, 406 F. Supp. 3d at 87 (“The

United States Court of Appeals for the D.C. Circuit . . . has indicated that there is a presumption

against default judgments in cases involving foreign sovereigns.” (citing Practical Concepts, Inc.

v. Republic of Bolivia, 811 F.3d 1543, 1551-52 (D.C. Cir. 1987)); Owens v. Republic of Sudan,

374 F. Supp. 2d 1, 9 (D.D.C. 2005) (“Th[ere is a] strong presumption against the entry of default

judgment against a foreign state that has appeared in the case and expressed a desire to contest the

claims . . . .”).

         A.         There Has Been No Willful Default.

                    Egypt has not willfully defaulted in this case. The Foreign Sovereign Immunities

Act (“FSIA”) affords Egypt sixty days from the date of service to respond to the Complaint. 28

U.S.C. § 1608(d). Accepting for purposes of this motion that service was completed on November




                                                     7
        Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 10 of 18



17, 2018, Egypt’s time to respond had not yet expired when enforcement of the Award was

automatically stayed on December 21, 2018, because of Egypt’s request for a stay in its application

to ICSID and by operation of the mandatory stay requirement in Article 52(2) of the ICSID

Convention. Because that stay operates for both UFG and Egypt as parties to the ICSID

proceeding, it was reasonable for Egypt to refrain from taking any steps in this enforcement action

while the stay remained in place. UFG appears to agree that the stay under the Convention applied

here and that Egypt was not obliged to respond to the Complaint previously. Even after it informed

the Court of purported service, UFG’s periodic status reports did not suggest that Egypt was in

default or that proceedings could or should be commenced against it here. And in its most recent

status report on January 27, 2020, following termination of the stay, UFG did not argue that Egypt

was already in default or untimely in responding to the Complaint. Rather, UFG only asked this

Court to set a schedule for Egypt’s response. ECF No. 13 at ¶ 5.

               Moreover, before the automatic stay under the ICSID Convention went into effect,

the undersigned counsel for Egypt affirmatively reached out to UFG’s counsel in mid-December

2018 to discuss scheduling options for this case, including by suggesting a stay until the

termination of the ICSID annulment proceedings. See Slater Decl. at ¶ 3. UFG’s counsel declined

to engage on the subject until Egypt filed its annulment application. Id. ¶ 4. Egypt filed its

annulment application on December 21, 2018, which caused the stay under Article 52(5) of the

Convention to come into effect. Undersigned counsel provided UFG’s counsel notice of the

annulment application on December 21, and on January 9, 2019, provided a copy of ICSID’s

formal registration of the application and confirmation of the stay. Id. ¶ 5. UFG’s counsel did not

contact Egypt’s counsel about this matter thereafter, but rather correctly observed that enforcement

proceedings were stayed pending further action by the ICSID ad hoc committee. Id. at ¶ 6; ECF




                                                 8
        Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 11 of 18



No. 6; ECF No. 8. Once the stay was lifted, UFG’s counsel again did not contact UFG’s counsel

to seek agreement to set a schedule, but instead made its application for the Court to do so. See

ECF No. 13 ¶ 5. The decision by UFG’s counsel not to engage with the undersigned here is

different than UFG’s behavior in enforcement litigation about the same Award before English

courts, where UFG’s counsel has engaged extensively with attorneys from the undersigned’s

firm’s London office and, despite substantial arguments to the contrary, have insisted that they

appear in those proceedings. Slater Decl. at ¶ 7.

               The ICSID stay was lifted on January 24, 2020, only 42 days ago. Moreover, Egypt

has not been dilatory in the time since the ad hoc Committee lifted the stay. Rather, Egypt has

been diligently preparing this request that further action here be stayed pending the resolution of

the ICSID annulment process. Thus, there has been no willful failure to respond on Egypt’s part.

       B.      UFG Will Not Be Prejudiced If The Clerk’s Default Is Lifted.

               The Clerk entered the default only 30 days ago. In that time, it is not credible that

UFG has relied on that default in any material way. Moreover, lifting the default would merely

place UFG in the same status that it requested in its most recent status report—awaiting a decision

from the Court on the schedule for further proceedings on the Complaint. Indeed, as described in

the papers that UFG submitted today, it has agreed to resolve this dispute, see ECF No. 16-2 ¶ 15,

which further demonstrates the absence of prejudice.

               Accordingly, this factor weighs in favor of lifting the stay.

       C.      Egypt Has Meritorious Defenses.

               A default is also inappropriate here because Egypt has meritorious defenses.

“Meritorious in this context does not mean ‘likelihood of success,’ but rather, defenses are

meritorious for the purpose of setting aside a default if they contain even a hint of a suggestion




                                                 9
         Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 12 of 18



which, if proven at trial, would constitute a complete defense.” Enka, 406 F. Supp. 3d at 89–90

(quoting Keegel, 627 F.2d at 373) (internal quotation marks and citation omitted). Here, Egypt’s

defenses would afford a complete defense.

               This Court may decline to enforce an ICSID award on the same grounds that it may

refuse to recognize a state court judgment under the Full Faith and Credit Clause of the U.S.

Constitution. See 22 U.S.C. § 1650a(a) (allowing district courts to decline recognition of ICSID

awards on the same bases as they may decline recognition of state-court judgments under the Full

Faith and Credit Clause). Full faith and credit may be denied a state court judgment where the

issuing tribunal deprived the defendant of due process of law. World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 291 (1980) (“A judgment rendered in violation of due process is void in

the rendering State and is not entitled to full faith and credit elsewhere.”). Likewise, this Court

may decline to give full faith and credit to state court judgments on the basis that the issuing court

lacked subject matter jurisdiction. Underwriters Nat’l. Assurance Co. v. N.C. Life & Accident &

Health Ins. Guar. Ass’n, 455 U.S. 691, 704 (1982) (explaining that a state court must have

jurisdiction over a dispute before its judgment can be entitled to full faith and credit). Both grounds

are implicated here.

               First, as the dissenting member of the ICSID tribunal indicated, Ex. 1 at ¶ 17, the

majority denied Egypt’s due process rights when it rejected Egypt’s corruption defense on a theory

that was incompatible with both parties’ submissions and as to which Egypt was not afforded the

opportunity to respond. See Greenlaw v. United States, 554 U.S. 237, 243–44 (2008) (“In our

adversary system, in both civil and criminal cases, in the first instance and on appeal, we follow

the principle of party presentation. That is, we rely on the parties to frame the issues for decision

and assign to courts the role of neutral arbiter of matters the parties present. [Courts] do not, or




                                                  10
         Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 13 of 18



should not, sally forth each day looking for wrongs to right. [They] wait for cases to come to

[them], and when they do [courts] normally decide only questions presented by the parties.”);

Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980) (“The Due Process Clause entitles a person to

an impartial and disinterested tribunal in both civil and criminal cases.”); Carducci v. Regan, 714

F.2d 171, 176 (D.C. Cir. 1983) (“[While] not all deprivations of interests protected by [the due

process clause] are entitled to the same elements of process, . . . the element of knowing, and

therefore having an opportunity to refute, all of the evidence on the basis of which the harmful

action is taken, is a fairly rudimentary one.” (internal citations omitted)).

               Second, in this case, the ICSID tribunal lacked jurisdiction because UFG’s

contracts were obtained by corruption. Pursuant to Article 25 of the ICSID Convention, the

tribunal could only have had jurisdiction by Egypt’s consent. Although the majority purported to

find consent in the Egypt-Spain BIT, that treaty only affords rights to investments made “in

accordance with [Egypt’s] laws and regulations.” Egypt-Spain BIT, art. 3(1). It does not apply to

contracts obtained though corrupt influence peddling. Nor does it apply to contracts obtained

through the services of a paid “lobbyist,” as the majority postulated, because Egyptian law also

does not permit paid lobbying services.

               It is no excuse that an ICSID arbitral tribunal may generally consider its own

jurisdiction. This Court is to treat the Award as if it were a state-court judgment, and federal courts

asked to enforce a state-court judgment may inspect the issuing court’s jurisdiction if the question

of jurisdiction was not fully and fairly litigated in the first instance. Underwriters Nat’l. Assurance

Co., 455 U.S. at 706. Here, the tribunal’s jurisdiction was not fully and fairly litigated because the

majority reached its jurisdictional conclusion on grounds that were not advanced by or supported

by UFG and therefore without providing Egypt the opportunity to fully and fairly ventilate the




                                                  11
        Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 14 of 18



implications under Egyptian law of the theory the majority created without notice of a “non-corrupt

lobbyist.” Therefore, this court will be called upon to examine the tribunal’s purported jurisdiction

anew. Cf. LeDonne v. Gulf Air, Inc., 700 F. Supp. 1400 (E.D. Va. 1988) (declining to enforce

Illinois state court judgment after independently determining that Illinois court lacked jurisdiction

under the FSIA).

               These defenses are more than sufficiently meritorious to justify vacating the Clerk’s

entry of default. These issues are also now pending before the ICSID Annulment Committee,

which, for reasons discussed next, warrants staying these proceedings pending resolution of

Egypt’s application for annulment.

II.    THE COURT SHOULD STAY THIS PROCEEDING PENDING CONCLUSION
       OF THE ICSID ANNULMENT PROCEEDINGS.

               After setting aside the Clerk’s default, the Court should then stay these proceedings

pending the resolution of Egypt’s annulment application (or, if sooner, dismissal of the matter

pursuant to the pending resolution to which UFG has referred). “[T]he power to stay proceedings

is incidental to the power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936). In considering a motion to stay proceedings, courts must “weigh

competing interests and maintain an even balance between the court’s interest in judicial economy

and any possible hardship to the parties.” Belize v. Soc. Dev. Ltd. v. Gov’s of Belize, 668 F.3d 724,

732–33 (D.C. Cir. 2012) (internal quotation marks and citation omitted).

               As this Court recently held in a case involving an attempt to enforce an ICSID

award against Spain, “the pendency of . . . ICSID annulment proceeding[s]” warrants a stay “in

the interest of avoiding cross-border, piecemeal litigation.” Masdar, 397 F. Supp. 3d at 40 (noting

that “[m]any courts have reached the same conclusion in similar circumstances” and collecting



                                                 12
        Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 15 of 18



cases). Here, too, it would be in the interests of the Court and the parties to stay this action until

the ad hoc Committee completes its deliberations on Egypt’s application for annulment.

               First, “the international character of this action and the intricacies of the issues

involved support the issuance of a stay.” Id. “The reasons for [staying recognition proceedings

on an arbitral award] are especially strong where a parallel proceeding is ongoing . . . and there is

a possibility that the award will be set aside . . . .” Higgins v. SPX Corp., 2006 WL 1008677, at

*4 (W.D. Mich. Apr. 18, 2006) (internal quotation marks omitted) (staying recognition petition

governed by the New York Convention during annulment litigation before a foreign court). As

suggested above, consideration of UFG’s application here will involve a host of intricate and

complex questions, including:

       (1) whether the majority of the ICSID tribunal violated Egypt’s due process rights when it

           invented sua sponte an argument about “non-corrupt” influence peddling by UFG’s

           “business partner” that was incompatible with UFG’s own submissions about the

           “business partner’s” behavior, and which Egypt was denied the opportunity to address;

       (2) whether the ICSID tribunal lacked jurisdiction over the dispute because UFG’s

           contracts were obtained through corruption as Egypt alleged, and the Tribunal’s ruling

           does not refute, because Egyptian law does not allow for the paid lobbying the Tribunal

           construed the outlandish and exorbitant arrangement with Mr. El Komy to be; and

       (3) whether principles of comity would require this Court to refrain from enforcing the

           Award where payment of it would amount to compulsion of Egyptian government

           officials to distribute the public fisc in payment of a contract that was obtained illegally

           as a matter of Egyptian law, see, e.g., In re Sealed Case, 825 F.2d 494, 498–99 (D.C.

           Cir. 1987) (declining to enforce sanctions for failing to comply with a subpoena after a




                                                 13
        Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 16 of 18



           fact-driven inquiry into the balance of interests where it would “represent an attempt

           by an American court to compel a foreign person to violate the laws of a different

           foreign sovereign on that sovereign’s own territory”). 4

Just as in Masdar, this Court should not “wade into this territory unnecessarily,” 397 F. Supp. 3d

at 40. Instead, the better course would be to stay these proceedings because the Annulment

Committee’s eventual decision may well render their resolution unnecessary, or at least inform the

Court’s further consideration of them.

               Second, considerations of judicial economy favor a stay. “Although a stay would

immediate[ly] delay the resolution of the parties’ dispute, it would still likely be shorter than the

possible delay and expense that would occur if this Court were to confirm the award and [ICSID]

were to then set it aside.” In re: Arbitration of Certain Controversies Between Getma Int’l &

Republic of Guinea, 142 F. Supp. 3d 110, 114 (D.D.C. 2015) (internal quotation marks and

alterations omitted). If this Court declines to stay the case, the parties will incur substantial

expense litigating complex questions before this Court without knowing whether there will even

still be an Award to enforce a few months from now.

               Moreover, several issues Egypt has raised in its annulment application are the same

or similar to the issues it would assert in defending against UFG’s complaint in this Court. These

include whether the Majority’s sua sponte creation of a rebuttal to Egypt’s corruption defense

deprived Egypt of due process and whether that rebuttal, even on its own terms much less on the

actual facts, would satisfy the jurisdictional requirement that UFG’s investment be in accordance


4
        The scope and content of Egyptian law prohibiting paid lobbying activities is in dispute
between the parties in the ICSID annulment proceeding. Those issues will confront this Court
here as well, if it advances to the merits of UFG’s Complaint. See Animal Sci. Prods., Inc. v. Hebel
Welcome Pharm. Co. Ltd., 138 S. Ct. 1865 (2018) (instructing district courts to perform their own
analysis of the content for foreign law when conducting a comity analysis).


                                                 14
        Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 17 of 18



with Egyptian law. At the very least, “litigating essentially the same issues in two separate forums

is not in the interest of judicial economy or in the parties’ best interests.” Naegele v. Albers, 355

F. Supp. 2d 129, 141 (D.D.C. 2005) (internal quotation marks omitted).

               Finally, any balance of hardships favors Egypt.         Egypt “will undeniably be

burdened by having to attack the validity of the arbitral award in two forums, and perhaps in

ultimately having to recover assets seized during this action should the annulment proceeding go

its way.” Masdar, 397 F. Supp. 3d at 40. While UFG may in theory have “an interest in

expeditiously collecting an award,” id., the delay in this case will be relatively limited as the

annulment briefing before ICSID is scheduled to be completed by mid-May, and the final hearing

is scheduled for mid-July of this year.

               Moreover, as UFG has reported, it has entered into a series of agreements for the

purpose of settling this dispute. ECF No. 16-2 at ¶ 15. This, too, supports entry of a stay and

further counsels against expending judicial resources adjudicating the issues discussed above, and

demonstrates the absence of prejudice to UFG from suspending proceedings.

III.   IN THE ALTERNATIVE, THE COURT SHOULD SET A BRIEFING SCHEDULE
       FOR EGYPT’S RESPONSE TO UFG’S COMPLAINT.

               If the Court declines to stay these proceedings, the Court should set a briefing

schedule to allow Egypt to respond to UFG’s complaint.

               In light of the strong arguments in favor of a stay and in the interest of economy (of

both judicial resources and the resources of the parties), Egypt has not included a verified answer

with this motion under Local Civil Rule 7(g). As noted above, however, Egypt has defenses

against UFG’s complaint and intends to defend itself against UFG’s request for recognition of the

Award moving to dismiss the Complaint. Therefore, if the Court denies Egypt’s request for a stay,

Egypt respectfully requests that the Court enter the following briefing schedule:



                                                 15
        Case 1:18-cv-02395-JEB Document 18 Filed 03/06/20 Page 18 of 18



                               Event                                  Deadline

              Egypt’s motion to dismiss             45 days after the Court’s decision
                                                    on the present motion
              UFG’s opposition to motion to dismiss 45 days after Egypt’s motion

              Egypt’s reply in support of its motion     21 days after UFG’s opposition



This proposal is consistent with this Court’s past practice, Acree v. Republic of Iraq, 658 F. Supp.

2d 124, 127–28 (D.D.C. 2009), and the strong presumption against granting a default judgment

against a foreign sovereign, Enka, 406 F. Supp. 3d at 87.

                                         CONCLUSION

               For all the foregoing reasons, Egypt respectfully requests that this Court vacate the

entry of default against Egypt and stay this proceeding pending the resolution of its application for

annulment before ICSID, or, in the alternative, set a briefing schedule for Egypt’s motion to

dismiss UFG’s complaint.



 Dated: March 6, 2020                              Respectfully submitted,
        Washington, DC
                                                   CLEARY GOTTLIEB STEEN &
                                                   HAMILTON LLP

                                                   /s/ Matthew D. Slater
                                                   Matthew D. Slater (D.C. Bar No. 386986)
                                                   2112 Pennsylvania Avenue, NW
                                                   Washington, DC 20037
                                                   202-974-1930
                                                   mslater@cgsh.com
                                                   Counsel for Arab Republic of Egypt




                                                 16
